Title: To George Washington from Elias Boudinot, 12 November 1793
From: Boudinot, Elias
To: Washington, George


          
            Dear Sir
            Elizabeth Town [N.J.] Novr 12th 1793
          
          The troubling you to read the enclosed oration may perhaps need an Apology, undoubtedly
            the liberty I have taken, to address it to you, without your express permission, renders
            one absolutely necessary.
          A number of concurring Circumstances, added to the subject & design prompted me to
            it, and a dependance on your known Candor & Friendship makes me hope, it will not
            give Offence.
          Mrs Boudinot joins me in the most respectful & affectionate Compliments to Mrs
            Washington. I have the honor to be with every Sentiment of Duty & respect Dr Sir
            Your most Obedt Hble Servt
          
            Elias Boudinot
          
         